Citation Nr: 0014174	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability secondary to or aggravated by post-traumatic 
stress (PTSD), including disability producing dissociative 
episodes whatever its origin.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969, to include a period of combat service in Vietnam where 
he earned the combat infantryman's badge..

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating action 
of the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in December 1998 for additional 
development.  Among the issues originally on appeal was the 
veteran's claim for an increased rating for the service-
connected PTSD.  In an October 1999 rating decision, the RO 
increased the rating to 30 percent, effective from August 21, 
1995.  In a December 1999 statement, the veteran indicated 
that he was not challenging the decision made on his 
compensation claim in October 1999.  In a letter to the 
veteran dated later that same month, the RO confirmed receipt 
of his request to withdraw his appeal for an increased 
evaluation for the service-connected PTSD and noted that no 
further action would be taken on that issue.  As such, the 
issues presently before the Board are limited to those noted 
on the title page. 


FINDINGS OF FACT

1.  A psychiatric disability secondary to or aggravated by 
PTSD, including disability producing dissociative episodes 
whatever its origin, was not incurred in service. 

2.  The veteran is service-connected for PTSD, rated as 30 
percent disabling; and for residuals of a left inguinal 
hernioplasty, rated as noncompensably disabling.  He has one 
year of college education with occupational experience as a 
chemical dependency counselor. 

3.  The veteran service-connected disabilities, by 
themselves, do not prevent him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A psychiatric disability secondary to or aggravated by 
PTSD, including disability producing dissociative episodes 
whatever its origin, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991) ; 38 C.F.R. 
§§ 3.303, 3.310 (1999).

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran contends that service connection is warranted for 
more extensive psychiatric and neurological disability than 
currently is in effect, to include a disorder manifested by 
dissociative episodes.  The veteran further maintains that 
his service-connected disabilities are of such severity that 
they preclude him from engaging in substantially gainful 
employment.  

Service medical records are silent for any findings or 
complaints referable to a psychiatric disorder, to include a 
disorder manifested by dissociative episodes. 

Post-service medical records include VA and private 
psychiatric treatment records and reports of numerous VA 
examinations.  The report of a November 1994 VA examination 
included a thorough review of the veteran's claims folder and 
a recitation of his pertinent history.  It was noted that the 
veteran was feeling better than in the past when he was very 
depressed and suicidal.  He reportedly had begun drinking 
during service and drank heavily until 1977 when he went to a 
treatment program.  The veteran was noted to have attended 
college for one year before he enlisted in the army.  The 
veteran related an incident during service when he was 
frightened, lost control of his bodily functions, and 
consequently was later assigned to work as a company clerk 
rather than an infantryman.  At the time of the examination, 
the veteran was noted to be working 40 hours each week.  The 
examiner observed that "he seem[ed] to be quite productive 
and functioning quite well."  In assessing the veteran's 
complaints, the examiner opined that the veteran came from a 
family with a significant amount of depression and emotional 
problems which were thought to be contributing to his 
depression.  The veteran's main symptomatology was related to 
his depression.  Symptoms which were considered positive for 
PTSD were noted to "just as likely" be part of the 
depressive symptomatology.  The examiner further opined that 
the "primary cause" of the veteran's problems were not 
related to trauma during service but to other factors related 
to his depression.  The diagnoses included dysthymia in 
partial remission and mild PTSD.  

Based in part on the findings of the that VA examination, in 
December 1994, the RO granted service connection for PTSD and 
assigned a 10 percent disability evaluation, effective from 
July 28, 1993.  

The report of a September 1995 VA examination included the 
veteran's complaints of a "problem of dissociation," and 
report that he had greater or lesser periods of time when he 
apparently is functioning all right but does not remember 
what happened when he reverts to what might be called his 
normal state.  The veteran also indicated that these 
"lapses" were occurring more frequently.  The examiner 
offered a diagnosis of mild PTSD and noted that the veteran 
was apparently suffering from dissociative episodes of which 
the etiology was still in the process of being determined.  
Another examiner diagnosed the veteran with fugue episodes.

In October 1995, Gilbert Weitreich, M.D., opined that the 
veteran was unable to perform the essential duties of his 
occupational on either a full or part time basis.

In a November 1995 statement, a VA psychiatrist noted that, 
in 1994, the veteran reported episodes of being unable to 
recall events and conversations in which others insisted he 
had been involved.  Neurological tests undertaken to address 
his cognitive function revealed "moderate deficits in recent 
verbal memory."  It was this psychiatrist's hypothesis that 
the veteran had dissociative episodes perhaps increased by 
recent stressors at work or home.  It was further noted, 
however, that the episodes were not typical for the memory 
problems or dissociative problems seen in PTSD, nor did they 
seem neurologic in origin.  The psychiatrist noted that the 
veteran was then working as a chemical dependency counselor.  
As that work involved responsibility for client assessment 
and care and documentation of his work, the veteran was 
unable to continue work in his current field until the cause 
of his episodes of memory loss became more clear.  

The veteran underwent a neuropsychological evaluation in 
January 1996 to determine the current level of cognitive 
functioning.  The veteran's record was reviewed and was noted 
to have recently included the question of possible fugue 
episodes.  It was also noted that the veteran had shown a 
tendency to exaggerate his symptoms and to indicate many 
physical symptoms which were thought likely to serve a 
psychological purpose.  Following diagnostic testing, it was 
noted that the absence of positive neurological findings and 
a family report of emotional triggers to the memory lapses 
provided further support for the neurologic impression of 
possible fugue episodes.  

In March 1996, a VA physician reported that since the spring 
of 1994, the veteran had been experiencing memory problems 
for which he had undergone neurological and 
neuropsychological workup.  The latter studies were noted to 
reveal a significant and worsening verbal memory deficit 
which could be expected to interfere with vocational success 
in areas requiring vocal memory.  The neuropsychologist 
reportedly opined that the veteran would be unable to work as 
a chemical dependency counselor or in any similar field where 
verbal memory skills were required.

The veteran was afforded another VA psychiatric examination 
in May 1996, at which time it was noted that his complaints 
of dissociative episodes had been documented extensively and 
investigated thoroughly.  Following a review of the veteran's 
history and mental status, the examiner was unable to account 
for the veteran's episodes of memory lapse with any diagnosis 
other than psychogenic fugue.  The examiner further commented 
that it was unclear whether there was any connection between 
those episodes and the veteran's PTSD.  

A second VA psychiatrist who examined the veteran in May 1996 
noted that psychogenic fugue was inconsistent with the memory 
lapses reported by the veteran because he did not travel 
suddenly and unexpectedly away from home, nor did he assume a 
partial or complete new identity.  It was this examiner's 
opinion that the veteran did not meet the criteria for any of 
the dissociative disorders, but met criteria for avoidant and 
dependent personality disorders.  The primary diagnosis was 
that of a characterological disorder incorporating 
dissociation.  The examiner noted that PTSD and a depressive 
disorder were in remission, and that a factitious disorder 
should be considered.

A private psychiatric examination in May 1996, diagnosed 
PTSD, by history; major depression by history; and rule out 
fugue state versus depressive disorder.   These diagnoses 
were entered following a review of the record.

In a December 1996 report, a mental health therapist at 
Counseling Associates, Inc., noted that the veteran had first 
come to counseling at that agency in August 1996.  It was 
noted that the veteran had completed a three session 
diagnostic interview with telephone consultation between the 
Counseling Associates' therapist and the veteran's treating 
VA psychiatrist; no psychological testing was undertaken.  
Following interviews with the veteran and review of testing 
accomplished by VA, the agency noted that the veteran's 
primary diagnosis of PTSD had dissociative features and both 
his depression and PTSD result in some short term memory loss 
and confused thinking  As the veteran's dissociative disorder 
(according to his VA treatment history) was not typical of 
dissociative episodes associated with PTSD as portrayed by 
other combat veterans, his diagnosis was that of dissociative 
disorder, separate from PTSD.  It was further noted that the 
veteran was unemployable (partially due to dissociative 
disorder).  The agency assessed the veteran's industrial 
impairment as "at least moderate if not severe based on 
PTSD, secondary depression and dissociative episodes which 
are secondary to his PTSD.  This is not to say that he 
doesn't have a separate diagnosis of Dissociative Disorder 
(not otherwise specified) which i[s] not related to PTSD."  
(emphasis in the original)

The report of a January 1997 VA examination undertaken to 
evaluate the severity of the service-connected PTSD included 
the examiner's comment that the veteran's amnesic state 
seemed to be "best accounted for by the notion of 
psychogenic fugue." 

The report of an August 1997 VA examination performed by a 
board of two psychiatrists yielded diagnoses of mild PTSD, 
and psychogenic fugues.  Each examiner noted that the veteran 
was not employed outside the home.  He reportedly made 
jewelry boxes and hoped to do so on a commercial basis.  One 
psychiatrist commented that the prognosis was guarded 
regarding the dissociative episodes; however, if those 
episodes did not have a neurological basis, they might 
improve when the veteran's depression lifts.  The second 
psychiatrist commented that there was "substantial evidence 
of personality problems."

The report of an August 1997 psychological evaluation 
performed for the purpose of differential diagnosis and 
treatment planning included an interview by Counseling 
Associates with the veteran, review of treatment records and 
assessment testing.  It was the evaluator's opinion that the 
dissociation appeared to be a way for the veteran to escape 
his pain and fears.  There was no indication of personality 
disorder suggested from current data.  The diagnoses included 
chronic PTSD, a dysthymic disorder, and a dissociative 
disorder not otherwise specified.  Records of treatment from 
Counseling Associates are included in the claims folders and 
have been reviewed.

When the Board initially reviewed the veteran's appeal in 
December 1998, it was noted that there had been a multitude 
of psychiatric diagnoses since 1994 and a wide range of 
characterizations of the severity of the veteran's service-
connected PTSD.  The case was remanded in order to obtain 
information necessary to clarify and differentiate the 
psychiatric symptomatology present. 

Medical records associated with the claims folders subsequent 
to the December 1998 remand include VA outpatient reports 
detailing the veteran's ongoing psychiatric complaints and 
treatment.  The claims folders also include records 
considered by the Social Security Administration (SSA) in 
that agency's December 1995, March 1996, and August 1997 
determinations granting disability benefits based on an 
anxiety disorder, a muscle/ligament fascia disorder, and a 
knee disorder.  Many of the records considered by SSA were 
duplicates of VA and private treatment reports already of 
record.  

In this respect, the records considered by SSA included a 
July 1995 psychological report noting that the veteran was 
self-referred as a result of memory lapses which had recently 
resulted in a job suspension as a result of incorrect record 
keeping.  The veteran reported an onset of memory problems 
approximately two years prior and reported experiencing 
flashbacks to his service in Vietnam.  The diagnostic 
impression was that of PTSD; there was no diagnosis made 
regarding the reported memory lapses.  Follow-up notes 
referable to ongoing treatment included the psychologist's 
comment that, as a result of recently reviewed VA treatment 
record, he was changing the diagnosis.  Although the 
psychologist noted the VA assessment that the veteran's 
difficulties were a service related exacerbation of family of 
origin issues, and that PTSD was not present.  By October 
1995, the diagnoses in use were depression, and an adjustment 
disorder with mixed emotional features.

A June 1996 progress note detailed a May 1996 evaluation 
undertaken for the state Department of Employee Trust Funds 
to evaluate the veteran's ability to work.  It was noted that 
because the veteran had had dissociative episodes it was 
recommended that he curtail his driving activities 
completely.  The veteran and his family, however, were noted 
to be reluctant to stop his driving altogether.  The 
evaluator commented that it appeared that the veteran would 
be unable to return to his previous work for an undetermined 
amount of time.  The diagnoses included rule out fugue states 
versus dissociative disorder.  

A December 1995 SSA determination noted a primary diagnosis 
of muscle ligament disorder and fascia left knee; the veteran 
was not considered disabled at that time.  In March 1996, 
March 1997 and August 1997 determinations, the primary 
diagnosis was considered anxiety disorder; the veteran was 
not considered disabled in any of those determinations.  In 
those determinations, it was noted that the veteran had a 
vocational background as a counselor and 12 to 13 years of 
education.

Pursuant to the December 1999 Board remand, the veteran was 
hospitalized in April 1999 for a period of observation and 
evaluation.  A discharge summary report noted that the 
veteran indicated on admission that he was unable to work 
because of his dissociative difficulties.  He also reported 
nightmares and flashbacks, of increasing intensity.  The 
veteran denied any depressive symptomatology except for 
feeling "down."  On staffing interview, the veteran 
emphasized the dissociative symptoms and stated that he can 
lose parts of three to four days per week.  He characterized 
the lapses as simply blanking out, repeating chores or tasks 
and losing his focus.  He further indicated that these 
episodes made it impossible for him to work.  The examiner 
noted that the complaint had been a constant one, documented 
within the claims folder.  The examining physician reviewed 
the medical chart and commented on VA and private treatment 
records and testing reports.  It was noted that many did not 
mention PTSD, but rather dissociative disorder and 
depression.  In reviewing those records, the examiner noted 
that it was not clear what the most appropriate diagnoses 
might be as the veteran did not appear to meet the criteria 
for a dissociative disorder.  It was felt that what the 
veteran described may be more related to problems in 
concentration and focus, possibly secondary to depression or 
even PTSD, if in fact that was present.  Recent neurological 
testing was noted to have been interpreted as normal.  A 
diagnosis on Axis I was deferred and the veteran was 
discharged, to return for scheduled psychological testing.  

The report of a neurological evaluation noted the veteran's 
complaints of amnestic episodes which have made him unable to 
work and which he felt were related to his service-connected 
PTSD.  The veteran described the episodes and reportedly only 
becomes aware of the episodes after the fact.  He also 
indicated that he seemed to have more gaps in his memory 
through times of stress.  The neurologic examination which 
followed the interview was characterized as normal.  The 
examiner noted that, given the normal examinations in the 
past and normal diagnostic testing, it was more likely than 
not that the spells the veteran was having were not 
neurological; that is, these episodes did not represent 
seizure disorder or epilepsy, but were more likely 
dissociative function of a psychiatric nature.  

The report of an examination conducted during the April 1999 
period of observation to evaluate the current severity of the 
veteran's other service-connected disability, that is left 
inguinal hernioplasty, noted the veteran's history of hernia 
repair during service.  The veteran reported that he had had 
a good result from repair and had not trouble since that 
time.  He denied any digestive difficulties.  Physical 
examination revealed the absence of left hernia.  There was a 
scar from the herniorrhaphy which was noted to be "holding 
up well," there were no signs of breaking down and no 
related symptoms.  The assessment was a history of a left 
sided herniorrhaphy, with good results. 

Psychological testing conducted in May 1999 included a review 
of the veteran's relevant history.  It was noted that he had 
left his job as a chemical dependency counselor three years 
prior and, except for a short period spent as a cook, had not 
worked since that time.  With regard to leaving his job as a 
counselor, it reportedly occurred as a result of timekeeping 
discrepancies which the veteran felt were a result of his 
memory impairment.  Reportedly, his job performance had been 
satisfactory apart from the timekeeping issue.  The history 
of the veteran's memory impairment was reviewed as well as 
various attempts to determine a cause of the reported 
difficulties.  It was noted that neurological examination had 
consistently not indicated any abnormalities or any 
discernible physical cause for the memory gaps.  

Following diagnostic testing and interviews with the veteran 
and his wife, the examiner addressed specific questions posed 
by the Board in the December 1998 remand.  Initially, the 
examiner noted that the veteran did not meet the full 
criteria for a diagnosis of PTSD.  In describing a traumatic 
event, the veteran reported that while in service his group 
was ambushed, he became frightened and subsequently lost 
control of his bodily functions.  He reported that he was 
disparaged for his cowardice and assigned to be a company 
clerk.  The examiner noted that the event clearly affected 
his self-image negatively and he felt shame and guilt 
thinking about it at present.  While distressing, however, 
the effects of the event did not fit the typical pattern of 
PTSD symptoms, being primarily expressed through self-esteem 
issues and not symptoms of anxiety disorder.  Regarding the 
inconsistent and sometimes contradictory findings noted in 
past evaluations of the service-connected PTSD, this examiner 
noted that it may be that the veteran has specific symptoms 
that have varied in severity at different times resulting in 
a different picture.  The examiner further noted, however, 
that it must be emphasized as well that in the past the 
veteran has admitted to "lying" about what actually 
happened to him during service.  In support of that theory, 
the examiner pointed to several incidents within the record.  

With regard to whether the veteran has another psychiatric 
disorder other than PTSD, the examiner noted that interview 
and test data did not indicate that the veteran had any other 
mood, anxiety or psychotic disorder and had been free of 
alcohol use for 22 years.  The veteran reported that the 
symptom currently having the greatest effect on his function 
was episodes of lost time, which could not be accounted for 
by PTSD.  Previous testing had determined that his memory 
gaps were not related to a medical condition.  While the gaps 
had been conceptualized in the past as dissociative episodes, 
it was noted that the veteran did not meet diagnostic 
criteria for any specific dissociative disorder.  The veteran 
complained only of disturbance of memory, not functions of 
consciousness, identity or perceptions of environment.  The 
examiner ruled out dissociative amnesia, fugue, and identity 
disorder and depersonalization disorder.  

The examiner went on to note that it is possible for 
individuals to have dissociative episodes without meeting 
criteria for a dissociative disorder, thus, the question 
remained whether the veteran's memory losses are dissociative 
in nature.  After noting the different types of dissociative 
experiences described by the veteran, the examiner noted that 
his memory losses do not match established dissociative 
disorders, that they are distinct from other experiences he 
has had that would be classified as dissociative, and their 
relationship to emotional distress is ambiguous.  The veteran 
complained about memory loss for mundane information 
concerning his daily tasks; a type of memory loss not 
considered typical of dissociation.  Thus, the examiner 
concluded that the veteran's memory losses can be best 
categorized by the diagnosis somatoform disorder.  That 
diagnosis was considered consistent with memory lapses that 
are psychogenic in nature, perhaps operating as a defense 
against painful affect by allowing the veteran to forget what 
he may not want to remember.  

In nothing whether the veteran suffers from dissociative 
episodes caused or aggravated by PTSD, the examiner again 
noted that the veteran did not meet the criteria for PTSD.  
While the contribution of traumatic experiences to episodes 
of memory loss could not be definitively ruled out, there was 
no evidence that the effects of trauma were causing memory 
loss and any such conclusion "would be purely speculative."

In distinguishing between the psychiatric manifestations 
associated with PTSD and those associated with a co-existing 
psychiatric disorder, the examiner commented that the veteran 
did endorse some PTSD symptoms.  As such, his current level 
of reported PTSD symptoms was considered mild and not 
disruptive to his functioning the majority of the time.  It 
appeared that the impact of military experiences on the 
veteran's self-esteem was more significant.  The memory 
problems were not considered related to PTSD, but were 
reportedly causing difficulties in the veteran's ability to 
meet the demands of work and other potentially stressful 
situations.  The examiner further opined that it was not 
likely that the veteran's psychiatric problems were caused by 
PTSD; however, it was considered likely that his military 
experiences profoundly affected his sense of self-worth.  

The examiner summarized the findings by noting that the 
veteran did not have PTSD and his frequent memory lapses were 
not related to PTSD or a medical condition, nor did they fit 
established categories of dissociative disorder.  The memory 
lapses were conceptualized as part of a somatoform disorder, 
were likely to be psychogenic in nature and related to the 
veteran's difficulty coping with stress and negative affect, 
but did not have a clear link to traumatic experiences.  

A chart review conducted by two VA psychiatrists in August 
1999 included a review of the veteran's relevant history, 
with specific attention paid to the May 1999 psychological 
evaluation, and addressed the questions posed by the Board in 
the December 1998 remand.  One psychiatrist commented that 
there was reasonable evidence that the veteran had some 
"very mild" symptoms of PTSD.  It was believed that the 
veteran had additional psychiatric disorders; however, it was 
considered "absolutely totally unlikely" that the veteran's 
PTSD was contributing to any of his other possible diagnostic 
problems, including dissociative disorder.  The examiner 
found that none of the veteran's other disorders were caused 
or aggravated by PTSD.  While the recent psychological 
evaluation included that examiner's opinion that the veteran 
did not have PTSD, the psychiatrist noted that the veteran 
had recounted PTSD symptoms on a consistent enough basis such 
that he had some symptoms of PTSD.  With regard to the 
diagnosis of somatoform reaction, the psychiatrist considered 
the complaints under depressive symptoms.  The examiner 
opined that the veteran's forgetfulness was a manifestation 
of depression, and that the appellant probably used 
forgetfulness as an excuse for poor functioning or poor 
motivation.

A second VA psychiatrist who reviewed the record, including 
the above-mentioned report, concluded that the veteran did 
appear to present symptoms consistent with mild PTSD, but 
those symptoms appeared to be "quite mild" compared to 
other difficulties the veteran had had.  Other psychiatric 
diagnoses were considered present, "most importantly" 
alcohol dependence and depression, as well as personality 
disorder.  Whether the veteran's memory lapses were 
considered to be psychogenic fugue or psychogenic forgetting, 
it did "not appear that this [wa]s significantly related to 
his [PTSD]."  The psychiatrist went on to say it was "very 
unlikely" that this was the case.  It was also considered 
unlikely that the veteran's dissociative episodes or 
psychogenic fugue were secondary to the PTSD.  

In attempting to distinguish symptomatology related to the 
service-connected PTSD from that related to other conditions, 
this psychiatrist offered the impression that the PTSD was 
not a significant portion of the veteran's difficulties.  
Symptoms of depression, personality disorder and alcohol 
dependence were considered to have a "much bigger impact" 
on his functioning.  The psychiatrist did not consider the 
other psychiatric symptoms complained of by the veteran were 
related to or aggravated by the PTSD.  

II.  Analysis

Service Connection

 The Board finds that the veteran's claim of service 
connection  is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d).

In addition, service connection is warranted for a disability 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Service 
connection is also warranted when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such that the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

As noted previously, there is no evidence of a psychiatric 
disorder, to include dissociative episodes during service.  
While the possibility of a relationship between the veteran's 
service-connected PTSD and episodic dissociation was raised 
in a December 1996 Counseling Associates report, the 
relationship was not clear in their report.  For instance, 
the report noted that the veteran's dissociative disorder was 
separate from PTSD, but also found that the episodes were 
secondary to the PTSD.  

The intent of the Board's December 1998 remand was to obtain 
sufficient medical evidence to clarify the nature of any 
possible relationship.  The evidence obtained pursuant to the 
Board's instructions yielded the medical opinions that there 
was no neurological or physical bases for the veteran's 
dissociative episodes.  A psychologist offered the opinion 
that the veteran did not suffer from any dissociative 
disorder and the memory lapses were considered part of a 
somatoform disorder.  Two psychiatrists who reviewed the 
record also opined that, while the veteran did experience 
PTSD symptoms, there was no relationship between that 
condition and any other possible diagnoses, including other 
psychiatric symptoms or dissociative disorder.  Indeed, one 
psychiatrist indicated that none of the veteran's other 
disorders were aggravated by PTSD.  The second psychiatrist 
commented that it was unlikely that the veteran's 
dissociative episodes were secondary to the PTSD. 

In weighing the evidence of record, the Board finds that the 
specific medical evaluation and opinions from the VA 
psychologist and psychiatrists offered in May and August 1999 
are more probative than the December 1996 Counseling 
Associates report.  The VA examiners' reports were more 
thorough and detailed than the December 1996 summary, they 
responded to specific questions posed by the Board, discussed 
why the opinions offered differed from notations in earlier 
records and were based on a review of the complete record.  

While the veteran has maintained that his dissociative 
episodes are secondary to or aggravated by his service-
connected PTSD, he is not competent to offer an opinion as to 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, based on a review of all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Service connection 
for a psychiatric disability secondary to or aggravated by 
PTSD is denied. 

TDIU 

As a preliminary matter, the Board finds the veteran's claim 
for TDIU is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the matter has been 
adequately developed for the purpose of appellate review.  

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b). 

The veteran is service-connected for PTSD, rated as 30 
percent disabling, and for residuals of a left inguinal 
hernioplasty, rated as noncompensably disabling.  This 
presents a combined disability rating of 30 percent.  
38 C.F.R. § 4.25.  As a result, the veteran does not satisfy 
the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.  

For a veteran to prevail on a claim for a total compensation 
rating based upon individual unemployability, when he does 
not satisfy the percentage rating requirements, the record 
must reflect some factor which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993). 

The veteran in this case has completed high school and at 
least one year of college and had approximately 16 years 
experience as a chemical dependency counselor.  The medical 
evidence of record includes a recent finding that the 
service-connected left inguinal hernioplasty was 
asymptomatic.  As discussed hereinabove, the service-
connected PTSD has been determined to be 30 percent 
disabling.  The medical evidence discussed previously 
included comments offered by VA psychiatrists and a 
psychologist who specifically addressed the question of the 
effect of the veteran's service-connected PTSD on his ability 
to work.  The psychologist opined that the PTSD symptoms were 
mild and not disruptive to his functioning the majority of 
the time.  A psychiatrist observed that the veteran's PTSD 
was not a significant portion of his difficulties and 
symptoms related to nonservice-connected disorders had a 
larger impact on his functioning.  In reviewing the evidence, 
the Board finds that the 30 percent rating currently is 
assigned is appropriate, under the rating criteria presently 
in effect as well as the rating criteria in effect prior to 
November 7, 1996.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The only other opinions offered in this regard were a 
November 1995 VA psychiatrist's observation that because the 
appellant's work as a chemical dependency counselor involved 
responsibility for client assessment and care and 
documentation of his work, the veteran was unable to continue 
work in his current field until the cause of his episodes of 
memory loss was determined; and the March 1996 VA 
determination that a verbal memory deficit precluded 
employment as a chemical dependency counselor and employment 
in any field where verbal memory skills were required.  
Significantly, however, as detailed above, the preponderance 
of the evidence shows that the veteran's memory disorder is 
not associated with his service connected PTSD.  Hence, as a 
nonservice connected disorder the impact of memory loss is 
not for consideration in determining whether the appellant 
can or cannot work.  Moreover, it is well to note that there 
is no evidence that the veteran is precluded from working in 
another field which does not require verbal memory skills, or 
the ability to make assessments, care and documentation.  

Under the circumstances of this case, it is the Board's 
conclusion that there is no probative evidence in the record 
to suggest that the veteran is precluded from working, due 
solely to the service-connected conditions.  While the 
service-connected disabilities may limit the veteran from 
some aspects of various jobs, the preponderance of the 
evidence shows, and it is the Board's view that they do not 
prevent all substantially gainful employment for which he is 
qualified by reason of his education and work experience.  As 
a result, the Board finds that the criteria for a TDIU rating 
are not met.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the fact that 
the SSA has granted the appellant disability benefits.  That 
award, however, was based on disorders which are not service 
connected.  That is, the veteran is not service connected for 
an anxiety disorder, a knee disorder, or for ligament or 
fascia disorders.  Accordingly, in light of these facts, and 
the factors discussed above, the Board finds that the opinion 
of the SSA does not place the evidence in equipoise.

Finally, in reaching these decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability secondary to 
or aggravated by post-traumatic stress (PTSD), including 
disability producing dissociative episodes whatever its 
origin, is denied.

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

